NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LAWRENCE L. THOMPSON,                           No.    16-35301

                Plaintiff-Appellant,            D.C. No. 2:14-cv-01769-MJP

 v.
                                                MEMORANDUM *
SUE RAHR, Head Sheriff's Officers/and
Department,

                Defendant,

and

PETE COPELAND, Deputy Sheriff Officer
and KING COUNTY SHERIFF'S
DEPARTMENT, in all,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Marsha J. Pechman, District Judge, Presiding

                     Argued and Submitted December 7, 2017
                              Seattle, Washington

Before: HAWKINS, McKEOWN, and CHRISTEN, Circuit Judges.

      Lawrence Thompson appeals the district court’s grant of summary judgment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
and dismissal of his 42 U.S.C. § 1983 claims against Deputy Pete Copeland and

the King County Sherriff’s Office (“KCSO”). Here, we address Thompson’s

claims that Copeland violated his Fourth Amendment rights by conducting a

pretextual inventory search of his car, and that KCSO failed to properly supervise

its deputies. Because the parties are familiar with the facts, we do not recite them

here. We have jurisdiction under 28 U.S.C. § 1291, and we affirm. 1

      We review a district court’s decision to grant summary judgment de novo.

Glacier Fish Co. LLC v. Pritzker, 832 F.3d 1113, 1120 (9th Cir. 2016). We also

review de novo a district court’s dismissal for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6). Asarco, LLC v. Union Pac. R.R. Co., 765 F.3d

999, 1004 (9th Cir. 2014).

      The district court did not err in granting summary judgment to Copeland

regarding his search of Thompson’s car. Copeland’s search was conducted in

accordance with KCSO standard procedures requiring inventory searches for

impounded vehicles. See S. Dakota v. Opperman, 428 U.S. 364, 375–76 (1976);

Colorado v. Bertine, 479 U.S. 367, 369 (1987). The KCSO General Orders

Manual states that if a “vehicle is impounded, an inventory search shall be

conducted.” Copeland decided to impound Thompson’s car “as required by a City



1
 We also affirm the dismissal of Thompson’s excessive force claim in the
concurrently filed published opinion.

                                          2
of Burien Ordinance.” Copeland’s declaration that he had a “reasonable basis to

conduct an impound search of Mr. Thompson’s vehicle,” made sense in light of

City of Burien Ordinance 288, which states that if a driver is arrested for driving

with a suspended license, his “vehicle shall be impounded.”

      Copeland did not violate the specific provisions of the KCSO policy

requiring inventory searches for impounded vehicles. The policy specifies that an

inventory search “is not a general exploratory search for the purpose of finding

evidence of a crime,” that deputies “[s]hall not open the trunk,” that they “[m]ay

open an unlocked glove compartment,” and that they “[s]hall not open personal

luggage.” Copeland did not open the trunk or Thompson’s personal luggage.

There is no indication that the KCSO policy failed to comply with state law as

required by United States v. Wanless, 882 F.2d 1459, 1464 (9th Cir. 1989), nor that

Copeland failed to abide by the policy. Copeland also considered alternatives to

impoundment as required by state law. As the district court found, Copeland

“conducted the inventory search of plaintiff’s vehicle in accordance with [KCSO]

policy,” and “[Thompson] present[ed] no evidence to the contrary.”

      While Thompson speculates at length that Copeland’s search was

“pretextual,” the “mere fact that an inventory search may also have had an

investigatory purpose does not . . . invalidate it.” United States v. Bowhay, 992

F.2d 229, 231 (9th Cir. 1993) (citation and internal quotation marks omitted). If an


                                          3
officer’s “purpose was to take an inventory as required by department policy, his

second purpose of further investigation” will not invalidate an inventory search.

Id. at 230. And while Thompson argues that Copeland violated his rights under the

state constitution by conducting a pretextual search, we have generally held that

“violation of [a state] constitution alone does not establish a basis for a § 1983

lawsuit.” Armstrong v. Asselin, 734 F.3d 984, 989 (9th Cir. 2013).

      The cases Thompson cites to argue that the search was entirely pretextual do

not counsel a different result. For example, the police department in United States

v. Johnson had no “written inventory-search policy” at all. 936 F.2d 1082, 1084

(9th Cir. 1991) (per curiam).

      Finally, the district court did not err in dismissing Thompson’s failure-to-

supervise claims. Thompson failed to allege facts to support his claims that King

County had a policy of inaction that amounted to “deliberate indifference” to his

constitutional rights. Jackson v. Barnes, 749 F.3d 755, 763 (9th Cir. 2014).

Thompson’s claims that King County “failed to properly train and supervise its

Deputy,” and that “it failed to investigate claims of misconduct involving firearms

and . . . claims of excessive force,” amounted to “mere conclusory statements.”

See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Thompson’s failure-to-supervise

claims are unavailing for the independent reason that he failed to show that any

violation of his constitutional rights was caused by a county “policy” or


                                           4
“governmental ‘custom.’” See Monell v. Dep’t of Soc. Servs. of City of N.Y., 436

U.S. 658, 691 (1978).

      AFFIRMED.




                                        5